Citation Nr: 1440796	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for degenerative changes of the lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to November 1994.


This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO continued a 10 percent disability rating for degenerative disease of the lumbar spine.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents within these systems include documents relating to the immediate appeal.

In February 2013, the Veteran filed a claim for service connection for left knee and left hip disabilities, claimed as secondary to service-connected left ankle disability. In statements in support of his claim for an increased rating for lumbar spine disability, the Veteran asserted that he has neck (cervical spine) and left and right shoulder disabilities that are related to his lumbar spine disability. Thus, the issues of service connection for disabilities of the left knee, left hip, cervical spine, left shoulder, and right shoulder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lumbar spine disability, with degenerative changes and degenerative disc disease, is worsening and warrants a disability rating higher than 10 percent. Evidence suggests possible worsening of the disability since the most recent VA medical examination, which was in May 2011. The Board is remanding the case to obtain more recent evidence. In the May 2011 examination, the examiner found that the Veteran had a normal gait. In VA outpatient treatment in July 2011, it was noted that the Veteran used a cane for walking. In a November 2011 statement, he reported restrictions of daily activities due to low back disability greater than the restrictions noted on the report of the May 2011 examination. On remand, the Veteran should have a new VA examination to obtain findings as to the current effects of his lumbar spine disability. In addition, the claims file contains records of treatment of the Veteran at the VA Medical Center in Columbia, South Carolina through August 2012. On remand, any more recent treatment records are to be added to the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA Medical Center in Columbia, South Carolina, all records of the outpatient and inpatient treatment of the Veteran from August 1, 2012, forward. Associate those records with the claims file.

2. Schedule the Veteran for a VA medical examination to provide current findings regarding the Veteran's lumbar spine disability. Ask the examiner to examine the Veteran and report detailed findings as to the current manifestations and effects of the Veteran's lumbar spine disability, including degenerative changes and degenerative disc disease and any associated neurological manifestations. 

3. Thereafter, review the expanded record and consider the remanded issue. If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



